                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

JOSHUA ALLEN STRICKLIN                                                              PLAINTIFF
ADC #138119

V.                  No. 5:18CV00100-JM-JTR

STARK, Captain,
Cummins Unit, ADC, et al.                                          DEFENDANTS



                                           JUDGMENT

       Consistent with the Order entered on this day, this case is dismissed without prejudice. All

relief sought is denied, and the case is closed.

       Dated this 8th day of January, 2020.

                                                     ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
